BAKES, Justice
(concurring specially).
I concur in the result reached by the majority solely on the ground that no appeal was taken from the order denying the motion for new trial. Angleton v. Angleton, 84 Idaho 184, 370 P.2d 788 (1962); State v. Hansen, 80 Idaho 201, 327 P.2d 366 (1958). The balance of the majority opinion requires trial attorneys to guess what a trial judge is going to do in a case where the complaint and counterclaim both plead specific, though conflicting, oral contracts.
The defendant, in proceeding with his case in chief, attempted to introduce expert opinion evidence of the reasonable value of the defendant’s cattle feeding services rendered to plaintiff. This was the first indication that quantum meruit would have any application in the case. The trial court, in response to an objection that this testimony was irrelevant in view of the ex*424press contract pleaded by the plaintiff and the defendant, stated:
“Well, it might become relevant if the Court should happen to find these parties never have had a meeting of the mind I suppose. I will let you proceed on that basis.”
The majority opinion requires the plaintiff to assume that the pleadings are now amended and quantum meruit is now an issue in the case as a result of that equivocal statement by the trial court. The majority opinion would require plaintiff’s counsel to immediately try and produce expert testimony to present at the trial, or ask for a continuance to present such testimony, even though the trial court has not definitively stated that he intended to apply quantum meruit to the case. This places an intolerable burden upon trial attorneys, and but for the failure of appellant to appeal from the denial of the motion for a new trial I would reverse and remand for a new trial on the issue of qtcantum meruit so that plaintiff would have an opportunity to present evidence in support of that theory-